                 Case 5:19-cv-00824-OLG Document 1-1 Filed 07/12/19 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 70.113.23.241

ISP: Spectrum
Physical Location: Austin, TX



Hit Date UTC           File Hash                                          Title
05/13/2019 23:40:22    7419715F61235A8F635A1F1217E78570D5873285           Cum For A Ride

10/22/2018 17:30:06    6BA3863D38D640403559B71AB74E5D65AA66B296 Surprise Sex For Three

01/24/2018 15:37:00    25B1C6C92B741122C550425DC9997F912D1CDA0A           A Rose A Kiss and A Bang

01/24/2018 15:28:16    602D35711B97F0F854EBF53DD8599D90FB51FF2D           Emerald Love

01/24/2018 15:04:47    6AFFBB26D8855C9DD9C7F2560ADF00B70BE7FC45           Want To Fuck My Wife

11/24/2017 21:23:21    CCD7166A29D274E9DA863410B3F4303A22127113           Porcelain Doll

10/24/2017 18:59:50    C06868491BB3010DC2292A25CF658979195D0F4D           Sex For Three By The Sea

10/24/2017 18:50:45    DB3FA3361CFB8621905E53012871F2A808F4E3B8           Born To Be Wild


Total Statutory Claims Against Defendant: 8




                                                  EXHIBIT A
WTX39
